
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 655
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Moran (for
			 himself, Mr. Larsen of Washington,
			 Mr. Deutch,
			 Mr. McGovern,
			 Ms. McCollum,
			 Mr. Reyes,
			 Mr. Kucinich,
			 Mr. Ellison,
			 Ms. Bordallo,
			 Ms. Sewell,
			 Mr. Sablan,
			 Ms. Waters,
			 Mr. Serrano,
			 Ms. Woolsey, and
			 Ms. Norton) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for the designation of
		  June 7, 2012, as National Hunger Awareness Day.
	
	
		Whereas food insecurity and hunger are facts of life for
			 millions of individuals in the United States and can produce physical, mental,
			 and social impairments;
		Whereas recent data published by the Department of
			 Agriculture show that approximately 48,800,000 individuals in the United States
			 live in households experiencing hunger or food insecurity, and of that number,
			 32,600,000 are adults and 16,200,000 are children;
		Whereas the Department of Agriculture data also show that
			 households with children experience nearly twice the rate of food insecurity as
			 those households without children;
		Whereas 4.8 percent of all households in the United States
			 (approximately 5,600,000 households) have accessed emergency food from a food
			 pantry one or more times;
		Whereas the report entitled Household Food Security
			 in the United States, 2010 and published by the Economic Research
			 Service of the Department of Agriculture found that in 2010, the most recent
			 year for which data exist, that—
			(1)14.5 percent of
			 all households in the United States experienced food insecurity at some point
			 during the year;
			(2)20.2
			 percent of all households with children in the United States experienced food
			 insecurity at some point during the year; and
			(3)7.9
			 percent of all households with elderly individuals in the United States
			 experienced food insecurity at some point during the year;
			Whereas the problem of hunger and food insecurity can be
			 found in rural, suburban, and urban communities of the United States;
		Whereas although substantial progress has been made in
			 reducing the incidence of hunger and food insecurity in the United States, many
			 individuals in the United States remain vulnerable to hunger and the negative
			 effects of food insecurity;
		Whereas the people of the United States have a long
			 tradition of providing food assistance to hungry individuals through acts of
			 private generosity and public support programs;
		Whereas the Federal Government provides nutritional
			 support to millions of individuals through numerous Federal food assistance
			 programs including—
			(1)the supplemental
			 nutrition assistance program established under the Food and Nutrition Act of
			 2008 (7 U.S.C. 2011 et seq.);
			(2)the
			 child nutrition program established under the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1751 et seq.);
			(3)the
			 special supplemental nutrition program for women, infants, and children
			 established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C.
			 1786);
			(4)the
			 emergency food assistance program established under the Emergency Food
			 Assistance Act of 1983 (7 U.S.C. 7501 et seq.); and
			(5)food
			 donation programs;
			Whereas there is a growing awareness of the important role
			 that community-based organizations, institutions of faith, and charities play
			 in assisting individuals experiencing hunger or food insecurity;
		Whereas more than 50,000 local, community-based
			 organizations rely on the support and efforts of more than 1,000,000 volunteers
			 to provide food assistance and services to millions of vulnerable people;
		Whereas all people of the United States can participate in
			 hunger relief efforts in their communities by donating food and money to hunger
			 relief efforts, volunteering for hunger relief efforts, and supporting public
			 policies aimed at reducing hunger; and
		Whereas June 7, 2012 would be an appropriate date to
			 designate as National Hunger Awareness Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of National Hunger Awareness Day; and
			(2)calls on the people of the United States to
			 observe National Hunger Awareness Day—
				(A)with appropriate ceremonies, volunteer
			 activities, and other support for local anti-hunger advocacy efforts and hunger
			 relief charities, including food banks, food rescue organizations, food
			 pantries, soup kitchens, and emergency shelters; and
				(B)by continuing to support programs and
			 public policies that reduce hunger and food insecurity in the United
			 States.
				
